Exhibit 10.12

EMPLOYMENT AGREEMENT

THIS AGREEMENT (this “Agreement”), dated as of August 10, 2001 is between Henry
Company (the “Employer” or the “Company”), and William Baribault (the
“Executive”).

W I T N E S S E T H:

WHEREAS, the Employer is a California corporation; and

WHEREAS, the Employer desires to retain the services of the Executive in an
executive capacity and the Executive desires to be employed by the Employer upon
the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto agree as follows:

1.             EMPLOYMENT.

(a)           The Employer hereby employs the Executive, and the Executive
hereby accepts such employment, as President and Chief Operating Officer of the
Employer.  The Executive shall report, and be subject, to the direction of the
Employer’s Chief Executive Officer, and shall have such powers and duties
generally consistent with the duties and offices of a President and Chief
Operating Officer as shall from time to time be reasonably assigned to him by
the Employer’s Chief Executive Officer or Board of Directors.

(b)           The Executive agrees to (i) use his best efforts to promote the
interests of the Employer, (ii) devote his full business time and energies to
the business and affairs of the Employer during the Term, (iii) comply with
Employer’s employment and conflict of interest policies, and (iv) discharge his
duties in a diligent and faithful manner in accordance with the directives of
the Chief Executive Officer and Board of Directors.  Notwithstanding the
foregoing, it is expressly understood and agreed that it shall in no way be
deemed a violation of any of the terms of this Agreement if (i) Executive
engages in such charitable and/or volunteer work as he reasonably elects during
the Term and/or (ii) Executive continues his involvement with those entities
more particularly described in Exhibit A hereto; provided such activity does not
materially hinder the Executive’s ability, or materially infringe on the time
necessary, to perform his duties hereunder.

2.             APPOINTMENT AS DIRECTOR.  The Employer shall use its best efforts
to cause the Executive to be appointed, and Warner Henry shall exercise his
voting power to elect Executive, as a Director of the Employer and a member of
the Audit and Executive Committees of the Board of Directors.  The Executive
shall remain a Director during the Term unless:

(a)           the Executive notifies the Employer’s Board of Directors that he
is no longer willing to be a director, or

(b)           Executive’s employment has been terminated hereunder.

 

1

--------------------------------------------------------------------------------


 

3.             TERM OF EMPLOYMENT.  The Executive’s employment term shall be
deemed to have commenced on August 10, 2001, and shall end on December 31, 2005,
unless earlier terminated pursuant to Section 5 of this Agreement (the “Term”). 
Upon the end of the Term, neither party shall have an obligation, express or
implied, to extend the Agreement or to negotiate a new agreement.

4.             COMPENSATION.

(a)           Base Salary.  As compensation for services hereunder during the
Term, the Employer shall pay the Executive an annual salary of $300,000.00
(“Base Salary”), which shall be payable in appropriate installments to conform
with the regular payroll dates for salaried personnel of the Employer.  The
amount of Executive’s Base Salary shall be reviewed annually by the Employer’s
Board of Directors.

(b)           Bonus.  The Employer shall pay the Executive an annual performance
bonus (a “Performance Bonus”) in an amount to be calculated based on the
Employer’s Operating Result for that year, as set forth in Exhibit A attached
hereto, but in no event shall the Employer pay the Executive a Performance Bonus
of less than $100,000 with respect to the Employer’s 2001 fiscal year.  The
Performance Bonus will be paid to Executive thirty (30) days after the
Employer’s determination of the Performance Bonus set forth in Exhibit B.

If Executive’s  employment is terminated pursuant to Sections 5(b), 5(d) 5(e) or
5(g) hereof, Executive will receive a Performance Bonus with respect to the year
in which his employment is terminated as follows:

(i)            If the termination occurs on or before June 30 of any fiscal
year, the Performance Bonus for the fiscal year in which the termination occurs
will be pro rated for the number of full months elapsed in the fiscal year of
termination.

(ii)           If the termination occurs after June 30 in any fiscal year,
Executive will receive the Performance Bonus to which he would have been
entitled for the entire fiscal year in which the termination occurs.

If Executive’s employment is terminated pursuant to Sections 5(a), (c) or (f),
Executive shall receive no Performance Bonus with respect to the year in which
his employment is terminated.

(c)           Benefits.  During the Term, the Executive shall receive a benefits
package consisting of the following:

(i)            The Executive shall be entitled to participate in and receive
benefits on the same basis as other senior executives of the Employer, under the
Employer’s standard medical and dental plans and the Employer’s executive long
term disability plan, each as in effect on the date hereof, or any such plans
made available by the Employer in the future to its employees, subject to and on
a basis

2

--------------------------------------------------------------------------------


consistent with the terms, conditions and overall administration of such plans
and arrangements.

(ii)           The Executive shall be entitled to participate on the same basis
as other senior executives of the Employer in the Employer’s 401(k) program.

(iii)          The Executive shall be entitled to participate on the same basis
as other senior executives of the Employer in other benefit programs made
available to senior executives of Employer, such as the Employer’s Executive
Deferral Program and car allowance program.

(iv)          The Executive shall be entitled, commencing the date hereof, to an
allowance of up to $2,000 per month for such elective benefits as are offered by
Employer to other senior executives, such as seminars, country club dues, YPO
events, etc.  Employer shall be obligated to reimburse Executive for the
elective benefits only if it receives adequate documentation of the expenditure.

(v)           The Executive shall be entitled to four weeks paid vacation time
during each year of the Term.

5.             TERMINATION.  The Term will terminate:

(a)           by and upon the mutual consent of the Executive and the Employer;

(b)           upon the death of the Executive;

(c)           by the Employer, for “Cause,” upon written notice.  “Cause” shall
mean and be limited to the Executive’s:  (i) conviction (or the indictment of)
or the entering of a guilty plea or plea of no contest with respect to a felony
or any crime involving fraud or moral turpitude ; (ii) any act or omission
involving dishonesty, misappropriation, embezzlement or fraud affecting
Employer; (iii) continued failure to perform duties specified by the Chief
Executive Officer after written notice and, if susceptible to remedy or cure, is
not cured or remedied and continues for ten business days after the Employer’s
Chief Executive Officer has given written notice with a copy to the Board of
Directors and Executive specifying the manner in which the duties have not been
performed; (v) repeated insobriety or use of any illegal drugs while rendering
services hereunder; (vi) gross neglect or gross misconduct resulting in material
harm to the Employer or any of its affiliates; or (vii) material breach of this
Agreement and failure to cure such breach within 30 days of written notice from
the Employer;

(d)           by the Employer, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from his
duties hereunder on a full-time basis for 180 consecutive days, and, within
thirty (30) days after a Notice of Termination (as hereinafter defined) is given
by the Employer, the Executive shall not have returned to the performance of his
duties hereunder on a full-time basis.  Such Notice of Termination shall be
provided by the Employer on or after the date on which the Executive has been
absent for 150 consecutive days;

 

3

--------------------------------------------------------------------------------


 

(e)           by the Employer, without Cause, at any time;

(f)            by Executive, after 30 days after Notice of Termination is given
to Employer’s Board of Directors.

(g)           by Executive for Good Reason, after 30 days after Notice of
Termination is given to Employer’s Board of Directors.  Good Reason shall mean
and be limited to Employer’s material breach of this Agreement and failure to
cure such breach within 30 days of written notice from Executive.

(h)           Notice of Termination.  Any termination by the Employer pursuant
to subparagraphs (a), (c), (d), or (e) above or by the Executive pursuant to
subparagraph (f) or (g) above shall be communicated by written Notice of
Termination to the other party hereto.

(i)            Date of Termination.  Date of Termination shall mean (i) if the
Executive’s employment is terminated pursuant to subparagraph (b), the day after
the Executive’s death; (ii) if the Executive’s employment is terminated pursuant
to subparagraph (d) above, thirty (30) days after Notice of Termination is given
provided that the Executive shall not have returned to the performance of his
duties on a full-time basis during such thirty day period), and (iii) if the
Executive’s employment is terminated pursuant to subparagraph (a), (c), (e), (f)
or (g) above, the date specified in the Notice of Termination.

6.             COMPENSATION UPON TERMINATION.

(a)           If the Executive’s employment shall be terminated pursuant to
Sections 5(a), (c) or (f) hereof, the Executive shall only be entitled to his
accrued but unpaid Base Salary at the time of Termination and benefits and
reimbursement for his accrued but unused vacation time, through the date of
termination.  Upon making the payments pursuant to this Section 6(a), the
Employer shall have no further obligations to the Executive.

(b)           If the Executive’s employment is terminated pursuant to Sections
5(b) or (d) hereof, the Employer shall pay the Executive the amounts as provided
in Section 6(a) hereof, and any earned Performance Bonus as determined by
Section 4(b) hereof.  Upon making the payments pursuant to this Section 6(b),
the Employer shall have no further obligations to the Executive.

(c)           If the Executive’s employment is terminated pursuant to Section
5(e) or (g) hereof, the Employer shall pay the Executive the amounts as provided
in Section 6(a) and any earned Performance Bonus as determined by Section 4(b)
hereof.  In addition, if Executive’s employment is terminated on or before the
following dates, Executive shall receive the following amounts designated as
“Severance Pay”:

 

4

--------------------------------------------------------------------------------


 

Date of Termination

 

Severance Pay

 

 

 

On or before January 9, 2003

 

1 times the then Base Salary

 

 

 

After January 9, 2003 and on or before January 9, 2004

 

1 1/2 times the then Base Salary

 

 

 

After January 9, 2004 and on or before January 9, 2005

 

2 times the then Base Salary

 

 

 

After January 9, 2005

 

2 1/2 times the then Base Salary

 

; provided, however, that Employer shall only be obligated to pay such Severance
Pay on the eighth (8th) day following Executive’s execution and delivery of the
form of General Release set forth as Exhibit C hereof.  The total amount of
Severance Pay payable to the Executive shall be prorated over the period from
the date of termination through December 31, 2005 and paid in equal quarterly
installments (beginning with the first day of the next fiscal quarter) through
January 1, 2006.  Upon making the payments pursuant to this Section 6(c), the
Employer shall have no further obligations to the Executive.

(d)           The amounts payable hereunder upon termination of the Executive’s
employment shall be the Employer’s entire liability to the Executive in
connection with Executive employment or termination thereof.  If the Employer
purports to terminate the Executive for Cause, but it is later determined that
the termination was without Cause, Employer’s liability shall be limited to that
provided for in this Section 6.

7.             CONFIDENTIAL INFORMATION; NON-SOLICIT AGREEMENT.

(a)           Executive acknowledges that during the Term and as part of his
employment, Executive will be provided special access to “Confidential
Information” and that any unauthorized disclosure of such Confidential
Information could have an adverse impact on Employer and its business. 
Executive will hold all such Confidential Information in a fiduciary capacity
for the benefit of the Employer.  After termination of Executive’s employment,
Executive will not, without the prior written consent of the Employer or as may
otherwise be required by court order, communicate or divulge any such
Confidential Information to anyone other than the Employer and those designated
by it.  “Confidential Information” means information not known by the trade
generally or not reasonably available to a knowledgeable person in the trade,
even though such information may have been disclosed to one or more third
parties pursuant to consulting agreements, joint venture agreements or other
agreements entered into by the Employer and includes, without limitation, trade
secrets, designs, plans, formulas, customer lists, lists of suppliers and all
other confidential and proprietary information.

(b)           During the Term, the Executive agrees that he will not, either
directly or indirectly, either as an owner, part-owner, partner, shareholder,
principal, officer, director, manager, operator, employee, salesman, agent,
independent contractor, or other participant, participate in, carry on, or
engage in an enterprise anywhere in the United States or Canada whose primary
business is similar to or competes with within the Employer’s business, except
that he may own less than 2% of a publicly traded company engaged in such
activities.

(c)           During the Term and for two years after Executive’s employment
terminates hereunder, the Executive agrees that he will not directly or
indirectly:  request or advise any customer of the Employer to withdraw, curtail
or cancel its business or dealings with the Employer; solicit or accept the
business of such customers with respect to the Employer’s coating business on
behalf of anyone except the Employer; disclose to any person, corporation, or
entity outside the Employer the names of, or other identifying facts concerning,
any of the

5

--------------------------------------------------------------------------------


 

Employer’s customers or suppliers; or induce or solicit any employee of the
Employer to terminate his or her employment with the Employer or hire any
employee of the Employer (except Executive’s personal assistant).

(d)           The parties hereto acknowledge and agree that monetary damages for
breach of this Section 7 would not be easily ascertainable and that the remedy
at law for breach of this Section 7 is inadequate.  The Employer shall therefore
be entitled, in addition to such other remedies (whether at law or at equity) as
it may have, to temporary and permanent injunctive relief for any breach or
threatened breach of this Section 7 without proof of any actual damages that
have been or may be caused by such breach.

8.             INDEMNIFICATION.  Executive shall be entitled to all such
indemnity rights as may be generally available to officers, directors and/or
agents of Employer  pursuant to any applicable law or to any other contract
with, or the Bylaws of, Employer as may be now or hereafter in effect. 
Notwithstanding any other provision of this Agreement, such rights shall survive
any termination or expiration of this Agreement.

9.             BREACH BY EXECUTIVE.  Both parties recognize that the services to
be rendered under this Agreement by the Executive are special, unique and
extraordinary in character, and that in the event of the breach by the Executive
of the terms and conditions of this Agreement to be performed by him, or in the
event the Executive performs services for any person, firm or corporation
engaged in a competing line of business with the Employer, then the Employer
shall be entitled, if it so elects, to institute and prosecute proceedings in
any court of competent jurisdiction, either in law or in equity, to obtain
damages for any breach of this Agreement, or to enforce the specific performance
thereof by the Executive, or to enjoin the Executive from performing services
for any such other person, firm or corporation.

10.           ASSIGNMENT.  This Agreement shall inure to the benefit of, and
shall be binding upon, the parties hereto and their respective successors,
assigns, heirs, and legal representatives, including any entity with which the
Employer may merge or consolidate or to which all or substantially all of its
assets may be transferred. The duties and covenants of the Executive under this
Agreement, being personal, may not be delegated.

11.           NO WAIVER.  The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
or deprive that party of the right to insist upon adherence to that term or any
other term of this Agreement.  Any waiver or amendment to this Agreement must be
in writing.

12.           WITHHOLDINGS.  All compensation provided by Employer under this
Agreement is subject to any and all withholdings by Employer as required by
applicable law.

13.           GOVERNING LAW; CAPTIONS.  This Agreement contains the entire
agreement between the parties as to the employment relation between the parties
and shall be governed by the laws of the State of California.  This Agreement
may not be changed orally, but only by agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.  Paragraph headings are for convenience of reference only and shall not
be considered a part of this Agreement.

 

6

--------------------------------------------------------------------------------


 

14.           ARBITRATION.

(a)           Arbitrable Disputes.  The Employer and the Executive agree to use
final and binding arbitration to resolve any dispute each may have with the
other or any affiliate relating to this Agreement or the Executive’s employment
with and/or termination from the Employer (an “Arbitrable Dispute”).  An
Arbitrable Dispute may include, but shall not be limited to, any dispute about
the validity, interpretation, or effect of this Agreement, or alleged violations
of it; any and all claims arising out of any alleged discrimination, harassment,
or retaliation; and any and all claims arising under or covered by the Fair
Labor Standards Act, as amended, the Age Discrimination in Employment Act of
1967, as amended, Title VII of the Civil Rights Act of 1964, as amended, the
Equal Pay Act, as amended, the Rehabilitation Act of 1973, as amended, the
Employee Retirement Income Security Act of 1974, as amended, the Americans with
Disabilities Act of 1990, as amended, Section 1981 of Title 42 of the United
States Code, as amended; the California Fair Employment and Housing Act, as
amended, California Labor Code Section 200 et seq., as amended; and California
Labor Code Section 500 et seq., as amended..

(b)           Injunctive Relief.  The Executive and the Employer agree that,
notwithstanding Section 14(a), above, when irreparable harm is present or
threatened, and where either party is seeking only injunctive relief (e.g., a
temporary restraining order, temporary injunction or permanent injunction), such
party may file suit or bring an application for such injunctive relief in any
federal or state court of competent jurisdiction without violating this
Agreement and such suit for injunctive relief will not be considered an
Arbitrable Dispute.

(c)           The Arbitration.  The Executive and the Employer agree that the
arbitration will take place in Los Angeles County, California, in accordance
with the arbitration rules and procedures of the American Arbitration
Association then in effect.  The arbitration shall take place before a single,
neutral arbitrator experienced in employment matters who is licensed to practice
law in California,  The Executive and the Employer agree to select a mutually
agreeable arbitrator, and if the parties are unable to do so within ten (10)
business days, an arbitrator shall be selected in accordance with the rules of
the American Arbitration Association.  The arbitrator may not modify or change
this Agreement in any way.  Discovery shall be governed by CCP Section 1283.05. 
At the conclusion of the arbitration, the arbitrator shall issue a written
ruling setting forth the essential findings of fact and conclusions of law on
which the arbitration finding or award is based.  To the extent that the
applicable arbitration rules are inconsistent with this Section 14, Section 14
shall govern.

(d)           Fees and Expenses.  Each party will pay the fees of their
respective attorneys, the expenses of their witnesses, costs of any record or
transcript of the arbitration, and any other expenses connected with the
arbitration that such party might be expected to incur had the dispute been
subject to resolution in court, but all costs of the arbitration that would not
be incurred by the parties if the dispute was litigated in court, including the
fees of the arbitrator and any arbitration association administrative fees
(“Unique Arbitration Costs”), will be paid by the Employer.  The prevailing
party may be entitled to recover their reasonable attorney fees and costs from
the nonprevailing party to the extent permitted by law; provided, however, that
the Unique Arbitration Costs will be paid by the Employer.

 

7

--------------------------------------------------------------------------------


 

(e)           Jury Right.  The Executive and the Employer understand that this
arbitration agreement constitutes a waiver of each party’s respective rights to
a jury trial and relates to the resolution of every Arbitrable Dispute brought
by the Executive or the Employer.

(f)            Severability.  The Executive and the Employer agree that to the
extent any specific provision of this agreement to arbitrate claims shall be
held void, voidable or unenforceable, the remaining provisions shall remain in
full force and effect.

15.           COMPLETE AGREEMENT.  This Agreement terminates all prior
agreements between the parties relating to the subject matter herein addressed. 
In the event of termination of employment under any of the circumstances
described herein, the arrangements provided for by this Agreement will
constitute the entire obligation of the Employer to the Executive and
performance thereof by the Employer will constitute full settlement of any claim
that the Executive might otherwise assert against the Employer or any affiliate
of the Employer on account of such termination.

16.           SEVERABILITY.  If any provision of this Agreement is illegal and
unenforceable in whole or in part, the remainder of this Agreement shall remain
in full force and effect.

17.           EFFECT OF TERMINATION.  Notwithstanding the termination of this
Agreement at the end of the Term, or earlier pursuant to Section 5 or otherwise,
Sections 4-20 of this Agreement shall survive.

18.           NOTICES.  Any notices or other communications required or
permitted hereunder shall be in writing and shall be deemed effective (i) when
delivered in person (in the Employer’s case to the Chief Executive Officer),
(ii) sent by facsimile (with written confirmation of receipt), provided that a
copy is mailed by registered mail, or (iii) if sent by overnight mail, on the
date received by the respective party at the Employer’s headquarters offices, or
such other address as shall have been specified in writing by either party to
the other.

19.           ATTORNEYS’ FEES.  If it is necessary for either party to institute
any proceeding (including arbitration), action or suit to enforce any rights
under this Agreement, the party not prevailing in such proceeding, action or
suit agrees to pay the prevailing party’s reasonable costs and disbursements and
such sums as the judge of the court (or arbiters of forum) may adjudge
reasonable as attorney fees in any such proceeding, action or suit or in any
appeal thereof.

20.           BINDING EFFECT.  The covenants, conditions and terms of this
Agreement shall extend to and be binding upon and inure to the benefit of the
parties, their successors, heirs, personal representatives, trustees, and other
legal representatives.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employer has by its appropriate officer signed this
Agreement and the Executive has signed this Agreement, as of the day and year
first above written.

Dated:  August 10, 2001

Employer

 

 

 

HENRY COMPANY

 

 

 

By:

 

 

 

Warner W. Henry

 

 

CEO, Henry Company

 

 

 

Executive

 

 

 

 

 

William Baribault

 

 

 

This Agreement dated August 10, 2001 supercedes any other Employment Agreement
between the parties dated August 10, 2001.

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

The following are entities which Executive currently is involved and in which he
may remain involved during the Term:

ENTITY

 

INVOLVEMENT

 

 

 

PROFESSIONAL BUSINESS BANK

 

MEMBER, BOARD OF DIRECTORS; CHAIRMAN OF BOARD

 

 

 

APPLIED INDUSTRIAL TECHNOLIGIES

 

CONSULTANT

 

 

 

EAGLE INVESTMENTS, A CALIFORNIA LIMITED PARTNERSHIP

 

GENERAL PARTNER, MEMBER, BOARD OF DIRECTORS

 

 

 

EAGLE ASSOCIATES, LLC

 

MEMBER, MANAGER, PRESIDENT

 

 

 

ARCHITECTURAL WOODWORKING

 

MEMBER, BOARD OF DIRECTORS

 

 

 

M. CHEMICAL COMPANY

 

MEMBER, BOARD OF DIRECTORS

 

 

 

DESCANSO GARDENS

 

MEMBER, BOARD OF DIRECTORS, CHAIRMAN

 

 

 

OAKWOOD ENTERPRISES

 

OWNER OF INACTIVE COMPANY

 

 

 

PAUL MAR

 

OWNER OF INACTIVE COMPANY

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B

 

The Executive shall receive a Performance Bonus pursuant to Section 4 of this
Agreement in an amount calculated pursuant to the following table:

Operating Result

 

Performance Bonus

Less than 0.80

 

$0

0.80 or greater but less than 1.00

 

50% of Executive’s Base Salary

1.00 or greater

 

100% of Executive’s Base Salary + 4% percent of each dollar of Actual EBITDA or
fraction thereof, in excess of the Target Earnings.

 

The Company’s Operating Result is calculated as follows:

Operating Result

=

Actual EBITDA

 

 

Target Earnings

 

For purposes of the above formula:

a.                                       “Actual EBITDA” means, in any
applicable fiscal year, the Company’s net income before extraordinary and
non-recurring gains net of the expenses incurred to attain those gains (but
including extraordinary and non-recurring losses), interest, income taxes,
depreciation, amortization, and cumulative effects of changes in accounting
principles as determined by the Company from Company’s annual audited financial
statements for such applicable year.

b.                                      “Target Earnings” means, as to any
applicable year, the Company’s projected target earnings before interest, taxes,
depreciation, and amortization for such applicable year as set forth in the
Company’s annual operating plan approved by the Board of Directors.

c.                                       The Operating Result calculation must
include the Performance Bonus contemplated pursuant to Section 4(b), and still
equal or exceed the appropriate achievement level to be paid.  For example, if
the Target Earnings is $13,000,000, then the .80 Operating Result requires
$10,550,000 ($10,400,000 plus $150,000 Performance Bonus) Actual EBITDA.  The
1.00 Operating Result would require $13,300,000 ($13,000,000 plus $300,000
Performance Bonus) Actual EBITDA.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT C

GENERAL RELEASE

1.             Release by Executive.

(a)           Executive, on his own behalf and on behalf of any assignee, heir,
or other successor, hereby releases, acquits and forever discharges the
Employer, its predecessors and successors, parent, subsidiaries, and all of
those entities’ current and former partners, shareholders, heirs, assigns,
employees, agents, officers, directors, attorneys and insurers (hereinafter,
collectively referred to as the “Employer Releasees”) from any and all claims,
expenses, debts, demands, costs, contracts, liabilities, obligations, actions
and causes of action of every nature, under any theory under the law, whether
common, constitutional, statutory or other of any jurisdiction, foreign or
domestic, whether known or unknown, whether in law or in equity, which he has or
had or may claim to have on his own behalf or on behalf of any other entity by
reason of any and all matters from the beginning of time to the Execution Date. 
The claims released by Executive specifically include, but are not limited to,
claims for fraudulent inducement, breach of contract, constructive discharge,
payment of past-due commissions, interference with contractual relations or
prospective business advantage, negligent or intentional infliction of emotional
distress, violation of constitutional or statutory rights, attorney fees or
costs and/or discrimination based on race, national origin, sex, religion, age,
sexual orientation and/or disability.  Executive also expressly recognizes and
acknowledges that he is releasing on his own behalf and on behalf of any other
successor any and all rights and claims arising under any statute, law or
constitution including, but not limited to, any rights or claims under the
California Labor Code, as amended, the Fair Labor Standards Act, as amended, the
Age Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the California Fair Employment and Housing Act,
as amended, the Equal Pay Act, as amended, the Rehabilitation Act of 1973, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Americans with Disabilities Act of 1990, the False Claims Act, as amended, the
Age Discrimination in Employment Act of 1967, as amended, and/or Section 1981 of
Title 42 of the United States Code.    Nothing contained in this General Release
is intended to or shall act in any way to waive, release or limit any rights
Executive may have to indemnity pursuant to any applicable law or to any other
contract with, or the Bylaws of, Employer.

(b)           EXECUTIVE SPECIFICALLY ACKNOWLEDGES THAT HE IS RELEASING ANY AND
ALL AGE DISCRIMINATION CLAIMS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT.

(c)           Executive expressly waives any and all rights under Section 1542
of the Civil Code of the State of California, and any like provision or
principle of common law in any foreign jurisdiction.  Section 1542 provides as
follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with debtor.

 

 

1

--------------------------------------------------------------------------------

 


 

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge, Executive expressly
acknowledges that this Agreement is intended to include in its effect, without
limitation, claims and causes of action which he does not know of or suspect to
exist in his favor at the time of execution hereof and that this Agreement
contemplates extinguishments of all such claims and causes of action.

2.             No Pending Charges.  Executive represents that he has no pending
complaints, actions, charges or claims of any nature against the Employer
Releasees based on or related to any events prior to the execution of this
Agreement.  Moreover, Executive agrees not to file any complaints, actions,
charges or claims of any nature against the Employer Releasees relating to any
event or alleged event, including, but not limited to, those arising from his
employment with and/or separation from the Employer, which occurred from the
beginning of time until the execution of this Agreement.

3.             No Assignments.  Executive warrants and represents that he has
not assigned or in any way conveyed, transferred or encumbered all or any
portion of the claims or rights covered by this Agreement.  Executive further
agrees to indemnify and hold the Employer Releasees harmless from any liability,
claims, demands, costs, expenses, and attorney fees incurred by the Employer
Releasees, as a result of any such person asserting any such assignment or
transfer of any rights or claims under any such assignment or transfer.

4.             Consultation With Counsel.  Executive represents and warrants
that he has been advised to and has discussed this Agreement with his attorney,
that he has carefully read and fully understands all of the provisions of this
Agreement, and that he is entering into this Agreement voluntarily.  Executive
has twenty-one (21) days from receipt of this Agreement to consider this offer
and, after signature, will have seven (7) days to revoke it.

 

 

 

 

 

 

 

 

William Baribault

 

 

 

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------